 In the Matter of MALLINCKR0WrCHEMICALWORDS,'EMPLOYERandINTERNATIONAL BROTHERHOOD OFFIREMPN, OILERS AND MAINTE-NANCE MEN,LOCAL No. 6, AFL,PETITIONERCase No.14-KC-608.-Decided June 14,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held beforeGlenn L. Moller, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case .to a, three-member-panel [Members -Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act z4.The appropriate unit; the determination of representatives.The Petitioner seeks to sever a group of powerhouse employees froma plant-wide bargaining unit.There is a long history of bargainingbetween the Independent Union of Chemical Plant Workers, the Inter,venor herein, and the Employer covering a plant-wide unit of em-ployees.The Petitioner had previously sought to obtain certificationas the bargaining representative of the Employer's powerhouse em-ployees, having filed a similar petition with the Board on September22, 1947.On March 31, 1948, the Board issued its Decision 3 directing1The name of the Employer appears as amended at the hearing'The Intervenor contends that the last contract between itself and the Employer whichexpired on April 1,1949,and contained a 60-day automatic renewal clause is a bar to thecurrent proceedingHowever, the Intervenor prevented the operation of such automaticrenewal clause by giving notice to the Employer on January 25, 1949, of its desire tochange said contractFurthermore,the petition herein was filed before the Mill-B date.Accordingly,we find that the said contract is not a bar to this proceeding.3Matter of Malltinckrodt Chemical Works,76 N LR. B 1055.84 N. L. R. B., No. 32.291 292DECISIONSOF NATIONALLABOR RELATIONS BOARDa self-determinative election among the Employer's powerhouse em-ployees, which was held on April 30, 1948. Following the election inwhich the Petitioner failed to obtain a majority of the valid votes cast,the Board dismissed the petition on October 15,1948 .4The Employer and thelintervenor in urging that the petition hereinbe dismissed rely primarily upon the grounds: (1) that Section 9 (c)(3) of the Act prohibits an election in the proposed unit earlier thanOctober 15, 1949, and (2)-that the Board's dismissal of the earlier peti-tion is a conclusive determination that the unit petitioned for is inap-propriate.The first contention is founded upon a construction of the languageof Section 9 (c) (3) of the Labor Management Relations Act of 1947.5This contention appears to be that the 12-month period within whicha second election may not follow an earlier election for the sameunit does not begin to run, from the date of balloting in the earlierelection but rather from the date on which the Board finally determinesthe results of the balloting.In this case the election was held on April30, 1948, but a final determination of the results was not made untilOctober 15, 1948.We think that the proposed construction of Section9 (c) (3) is unwarranted from the language of the Statute. The morereasonable construction of this provision is that a second ballot shallnot be conducted within 12 months from the date of the earlier ballotwith respect to the same unit of employees.' Furthermore,' there isnothing to the contrary in the legislative history of the Labor Manage-ment Relations Act of 1947.-There remains for consideration the contention of the Employerand the Intervenor that the dismissal of the earlier petition was a con-clusive determination that a separate unit of powerhouse employeesis inappropriate. In that proceeding, however, the petition was dis-missed not upon the basis that a separate bargaining unit could notbe established for powerhouse employees, but upon the basis that theresults of the election showed that the Petitioner did not represent amajority of the powerhouse employees.As more than a year has now elapsed since the prior election, we shallgrant the powerhouse employees an opportunity, at this time, toindicate whether'or not they desire to bargain as a separate unit.'We shall direct that an election by secret ballot be held among theemployees in the two powerhouses at the Employer's St. Louis, Mis-souri, plant, including powerhouse firemen, powerhouse maintenance4Matter of Mallinckrodt Chemical Works, 79N. L. R. B 1399.6Section 9 (c) (3) provides in part: "No election shall be directed in any bargainingunit or any subdivision within which, in the preceding twelve-month period, a valid elec-tion shall have been held "6Matter of Cunite Foundries Corporation,76 N. L R. B.393 ;Matter of Orleans Mate-rials & Equipment Co., Incorporated and Steel Fabricators,Inc., 76 N. L.R. B. 351. MALLINCKRODT CHEMICAL WORKS293men, powerhouse operators, and powerhouse coal unloaders, but ex-cluding clerical employees, all stationary engineers, and other super-visors as defined in the Act.However, we shall make no final unitdetermination at this time, but shall be guided, in part, by. the desiresof these employees as expressed in the election hereinafter directed.If a majority of these employees vote for the Petitioner, they will betaken to have indicated their desire to constitute a separate bargainingunit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction' and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described#n paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes of col-lective bargaining, by International Brotherhood of Firemen, Oilersand Maintenance Men, Local No. 6, AFL, or by Independent Unionof Chemical Plant Workers, or by neither.